[Cite as State v. Randall, 2022-Ohio-2467.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 TRUMBULL COUNTY

STATE OF OHIO,                                      CASE NO. 2022-T-0009

                 Plaintiff-Appellee,
                                                    Criminal Appeal from the
        -v-                                         Court of Common Pleas

MARK O. RANDALL,
                                                    Trial Court No. 2021 CR 00633
                 Defendant-Appellant.


                                              OPINION

                                         Decided: July 18, 2022
                                          Judgment: Affirmed


Dennis Watkins, Trumbull County Prosecutor, and Ryan J. Sanders, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Plaintiff-Appellee).

Jeffrey A. Kurz, 42 North Phelps Street, Youngstown, OH 44503 (For Defendant-
Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, Mark O. Randall, appeals from the judgment of the

Trumbull County Court of Common Pleas, denying his application to expunge/seal the

record in relation to a conviction for Attempted Disseminating Matter Harmful to Juveniles.

For the following reasons, we affirm the judgment of the lower court.

        {¶2}     On October 2, 2012, Randall was indicted for Disseminating Matter Harmful

to Juveniles, a felony of the fourth degree, in violation of R.C. 2907.31(A)(1). On February

5, 2013, Randall entered a plea of guilty to an amended count of Attempted Disseminating
Matter Harmful to Juveniles in violation of R.C. 2923.02(A) and 2907.31(A)(1). He was

sentenced to a term of five years of community control.

       {¶3}   Randall filed an Application for Expungement of Conviction and Sealing of

Records on November 18, 2021. It contended that he was an offender eligible for sealing

of his records pursuant to R.C. 2953.31-.36.         The State opposed the application,

asserting that he was ineligible as a matter of law since convictions involving a minor

under the age of sixteen as well as for Disseminating Matter Harmful to Juveniles are not

eligible for sealing the record.

       {¶4}   On January 27, 2022, the trial court issued a judgment entry denying the

application. It initially observed that whether an offense excepted from expungement

under R.C. 2953.36 includes attempted offenses has been addressed by several

appellate courts, but not this court. It determined, however, that it need not address this

issue since the offense was ineligible for expungement due to the age of the victim,

pursuant to R.C. 2953.36(A)(7).

       {¶5}   On appeal, Randall raises the following assignment of error:

       {¶6}   “The Trial Court abused its discretion when it found that a plea to an Attempt

to Commit Unlawful Sexual Conduct with a Minor is not eligible for expungement/sealing

of the record.”

       {¶7}   A court of appeals reviews the lower court’s decision to deny a motion to

seal a record for an abuse of discretion. State v. Torres, 11th Dist. Trumbull No. 2020-T-

0035, 2020-Ohio-5390, ¶ 13. An abuse of discretion is the trial court’s “‘failure to exercise

sound, reasonable, and legal decision-making.’” State v. Beechler, 2d Dist. Clark No. 09-

CA-54, 2010-Ohio-1900, ¶ 62, quoting Black’s Law Dictionary 11 (8th Ed.2004). “When,

                                             2

Case No. 2022-T-0009
however, it is necessary for an appellate court to interpret and apply statutory provisions,

its standard of review is de novo.” State v. M.J., 11th Dist. Ashtabula No. 2018-A-0046,

2019-Ohio-1420, ¶ 5; Torres at ¶ 13.

         {¶8}     “Although the determination whether to seal an applicant’s record of

conviction involves some exercise of discretion by the trial court, before an applicant gets

to the point at which the court ‘determine[s] whether the applicant has been rehabilitated

to the satisfaction of the court,’ R.C. 2953.32(C)(1)(c), he must first cross the threshold of

statutory eligibility[.]” State v. V.M.D., 148 Ohio St.3d 450, 2016-Ohio-8090, 71 N.E.3d

274, ¶ 13. While R.C. 2953.32 allows for an eligible offender to apply to the sentencing

court for sealing of the record of the case, R.C. 2953.36 lists various convictions which

are ineligible.

         {¶9}     As an initial matter, Randall assigns as error that the lower court “abused

its discretion when it found that a plea to an Attempt to Commit Unlawful Sexual Conduct

with a Minor is not eligible for expungement/sealing of the record.” The trial court,

however, did not make any finding regarding Unlawful Sexual Conduct with a Minor as

this was not the offense for which Randall was convicted. Further, the court specifically

found that it “does not need to make [the] determination” of whether attempts to commit

offenses enumerated in R.C. 2953.36 are ineligible for expungement due to its finding of

ineligibility on other statutory grounds.      Nonetheless, Randall primarily focuses his

argument on the fact that R.C. 2953.36(A)(6) prohibits sealing of the record for offenses

of Disseminating Harmful Matter to Juveniles but does not mention the attempt of such a

crime.    He contends that the legislature’s decision not to include attempted crimes

evidences they are not subject to exclusion, noting a conflict among courts as to this

                                                3

Case No. 2022-T-0009
issue.

         {¶10} R.C. 2953.36(A)(6) provides that “sections 2953.31 to 2953.35 of the

Revised Code do not apply to * * * [c]onvictions * * * under section * * * 2907.31 * * * when

the victim of the offense was under eighteen years of age.” In relation to this exception,

it has been held that attempted offenses render a defendant ineligible for sealing of the

conviction where the underlying offense is enumerated as ineligible.               State v.

Burnside, 7th Dist. Mahoning No. 08 MA 172, 2009-Ohio-2653, ¶ 20 (“even though

Burnside was convicted of attempted rape and not rape, the exception contained in R.C.

2953.36(B) exception still applies); State v. Reid, 2d Dist. Greene No. 2005CA0028,

2006-Ohio-840, ¶ 13 (“having been convicted of an attempted violation of R.C. 2907.06,

Sexual Imposition, Defendant was not eligible as a matter of law to have the records of

his conviction sealed or expunged”). In contrast, however, the court in State v. A.V., 9th

Dist. Lorain No. 17CA011138, 2018-Ohio-785, held that under a plain reading of R.C.

2953.36, an attempt of the listed offense was not precluded from sealing of the record.

Id. at ¶ 11.

         {¶11} The lower court chose to forego consideration of this issue since it found an

alternate ground on which sealing of the record was impermissible. Since we agree with

this conclusion, we decline to address the foregoing.

         {¶12} R.C. 2953.36(A)(7) provides that sealing of the record is not permitted

where a defendant is convicted of “an offense in circumstances in which the victim of the

offense was less than sixteen years of age when the offense is a misdemeanor of the first

degree or a felony.” Under this exception, there are no specific enumerated offenses.

         {¶13} Here, Randall was convicted of an offense that was a felony and the victim

                                              4

Case No. 2022-T-0009
was a child less than sixteen years of age. Although no transcript of the hearing on the

request to seal is part of the record, to determine whether an offense is eligible for sealing,

the court should examine the entire record. State v. D.G., 10th Dist. Franklin No. 14AP-

476, 2015-Ohio-846, ¶ 16; see also State v. Simon, 87 Ohio St.3d 531, 535, 721 N.E.2d

1041 (2000). It is evident from a review of the record that the victim was under the age

of thirteen at the time of the offense. Most significantly, the Finding on Guilty Plea to the

Amended Indictment, signed by Randall, states that the attempted Disseminating Matter

Harmful to Juveniles related to the provision of obscene or harmful materials in relation

to a juvenile “under thirteen years of age, to wit: date of birth of minor female victim is

05/16/2001.” The police report included Randall’s written statement in which he admitted

that the minor child, documented by the police report and Children’s Services to be ten

years old, caught him watching pornography and he then allowed her to watch “so the

video could explain her questions.”

       {¶14} Randall does not address R.C. 2953.36(A)(7) or whether it applies to

attempted offenses, but we observe that (A)(7) does not list specific offenses and only

the age of the victim and the level of the offense. The Eighth District has held, under a

similar former version of R.C. 2953.36(A)(7) (“[c]onvictions of an offense in circumstances

in which the victim of the offense was under eighteen years of age when the offense is a

misdemeanor of the first degree or a felony”), that the offense of attempted pandering of

obscenity was precluded from expungement under that section where the victim was

three years old. State v. M.R., 8th Dist. Cuyahoga No. 94591, 2010-Ohio-6025, ¶ 24.

We do not find error in the application of R.C. 2953.36(A)(7) to preclude sealing the

record. Regardless of whether an attempted offense is eligible for expungement under

                                              5

Case No. 2022-T-0009
R.C. 2953.36(A)(6), there was no error in the court’s determination that it was ineligible

due to the age of the victim and the commission of a felony offense.

      {¶15} The sole assignment of error is without merit.

      {¶16} For the foregoing reasons, the judgment of the Trumbull County Court of

Common Pleas is affirmed. Costs to be taxed against appellant.




CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                                            6

Case No. 2022-T-0009